Case 2:20-cv-02600-SHL-cgc Document 20 Filed 08/24/20 Page 1 of 3                                        PageID 151



                                                                                                          Revised July 2012
                  United States District Court for Western District of Tennessee
                    MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Case Title
 Plaintiff
Fusion Elite All Stars, et al.
 Defendant
Varsity Brands, LLC et al.
 Case Number                                                  Judge
2:20-cv-02600-SHL-cgc                                        Sheryl H. Lipman

   Steven J. Kaiser
I, _______________________________________________________                                  hereby apply to the United
States District Court for the Western District of Tennessee, pursuant to Local Rule 83.4(d), for
permission to appear and participate in the above-entitled action on behalf of
 Varsity Brands, LLC; Varsity Spirit, LLC; and Varsity Spirit Fashion & Supplies, LLC by whom I have been retained.
__________________________________________________

I am a member of good standing and eligible to practice before the following courts:
                                    Title of Court                                              Date Admitted

 United States District Court, Eastern District Michigan                                        11/02/2015
             United States District Court, New Jersey                                           07/01/1996
         United States Court of Appeals, DC Circuit                                             06/29/2000
       United States Court of Appeals, Second Circuit                                            04/20/2018

I certify that I subject myself to the jurisdiction of the United States District Court for the
Western District of Tennessee and have obtained and have familiarized myself with and agree
to be bound by the Western District of Tennessee Local Rules, Tennessee Supreme Court Rule 8
(Rules of Professional Conduct) and the Guidelines of Professional Courtesy and Conduct.

Please find attached a certificate of good standing from the highest Court of a state or the
District of Columbia, and from a United States District Court.

A proposed order, in word processing format, granting this Motion will be emailed to the ECF
mailbox of the presiding judge.




    The pro hac vice admission fee is $10.00 that shall be paid to the Clerk of Court through
                   the Court’s Electronic Case Filing System ’s pay.gov feature.




                                                       Page -1-
Case 2:20-cv-02600-SHL-cgc Document 20 Filed 08/24/20 Page 2 of 3                            PageID 152




I hereby certify that the information provided below is true and accurate:
 Applicant’s Last Name            First Name                           Middle Name/Initial

Kaiser                            Steven                              J.
 Applicant’s Firm Name
                         Cleary Gottlieb Steen & Hamilton LLP
 Applicant’s Address                                                       Room/Suite Number
 2112 Pennsylvania Avenue, NW

 City
        Washington                                  State
                                                            DC                    Zip Code
                                                                                             20037
 Applicant’s Email Address
              skaiser@cgsh.com
 Applicant’s Phone Number(s)
                               (202) 974-1500
                                     Certificate of Service

I hereby certify that a true and correct copy of the foregoing pleading has been served
via the Court’s Electronic Case Filing system to the following:


 J. Gerard Stranch , IV, gerards@bsjfirm.com




                                  Certificate of Consultation


 I hereby certify that I have met and conferred with Plaintiffs’ counsel and counsel has
 raised no objections to this motion.




 Date                                               Electronic Signature of Applicant
        08/24/2020                                        Steven J. Kaiser
                                                    S/



                                               Page -2-
Case 2:20-cv-02600-SHL-cgc Document 20 Filed 08/24/20 Page 3 of 3                      PageID 153




I am a member of good standing and eligible to practice before the following courts:

 7LWOHRI&RXUW                                                   'DWH$GPLWWHG

 United States District Court, District of Columbia               06/05/2000

 United States Court of Appeals, Federal Circuit                  03/05/2003

 New Jersey                                                       

 District of Columbia &RXUWRI$SSHDOV                            

 United States District Court, Maryland                           06/02/2008




                                            Page -3-
